Citation Nr: 0701179	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-05 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia. 





ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The appellant served on active duty from July 1979 to January 
1980.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Chicago, Illinois.  In March 2006, the claim for 
entitlement to service connection for a psychiatric disorder 
to include schizophrenia was reopened by the Board and 
remanded to the RO.  
  

FINDINGS OF FACT

1.  It is not shown by clear and unmistakable evidence that 
schizophrenia both existed prior to service and was not 
aggravated by service.  

2.  There is competent medical evidence of record 
demonstrating that paranoid schizophrenia is related to the 
appellant's military service.


CONCLUSIONS OF LAW

1.  The presumption of sound condition is not rebutted in 
this case, and therefore, schizophrenia, as a matter of law, 
cannot be said to have existed prior to service.  38 U.S.C.A. 
§ 1111 (West 2002); VAOPGCPREC 3-03 (July 16, 2003).  

2.  Paranoid schizophrenia was incurred in active military 
service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2005).  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that this law does not preclude the Board from adjudicating 
the appellant's claim for service connection for a 
psychiatric disorder to include schizophrenia.  This is so 
because the Board is taking action favorable to the appellant 
by granting service connection for the disorder at issue.  As 
such, this decision poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of psychosis, service connection may be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychotic disorder becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).  VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service. The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was concluded 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was held that 38 C.F.R. § 
3.304(b) is therefore invalid and should not be followed.  
See VAOPGCPREC 3-03; 69 Fed. Reg. 25178 (2004); see also 
Cotant v. Principi, 17 Vet. App. 116 (2003) (holding that the 
clear and unmistakable evidence standard in 38 C.F.R. 
§ 3.306(b) is "onerous" and requires an "undebatable" 
result).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

The service medical records show that at the June 1979 
enlistment examination, the appellant's response to the 
question was "no" as to whether she had ever had or if she 
currently had depression or excessive worry, nervous trouble 
of any sort, or had attempted suicide.  The appellant was 
clinically evaluated as "normal" for psychiatric purposes 
upon examination at entrance.  On October 15, 1979, the 
appellant was taken by ambulance to a military hospital after 
a suicide attempt on October 9, 1979, and because of paranoid 
ideations.  The appellant at that time indicated that 
everyone around her started acting strangely and that she 
believed that she was being followed.  She disclosed a belief 
that the people around her were part of a "communist plot" 
against her.  According to the appellant, on October 9, 1979, 
she attempted suicide by way of overdose with 24 Sinutabs.  
It was noted that the appellant acknowledged a prior 
psychiatric contact in July 1979, before she entered service, 
after a suicide attempt via overdose, with the motivating 
factor for the suicide similar to her current suicide 
attempt.  The appellant was not admitted to the hospital but 
she reported for an outpatient follow-up evaluation during 
which time she was given medication for "depression."  The 
appellant denied any other prior psychiatric history.  While 
the appellant was hospitalized, she was treated with group 
and individual psychotherapy, and medication.  The diagnosis 
was the following:

Schizophrenia, paranoid type, chronic, 
moderate; with prominent paranoid 
ideation and grandiose ideation with well 
systematized paranoid delusions, autistic 
thought processes, thought insertion and 
control auditory hallucinations, impaired 
judgment, self-destructive, impulsive 
behavior, and blunted affect; 
predisposition; mild, at time of 
admission prior evidence, by history, of 
psychotic symptoms; precipitating 
stresses:  routine military duty in a 
training setting, moderate; patient has 
improved moderately with treatment but 
has marked impairment for further 
military duty; considerable impairment 
for social and industrial adaptability.  
Patient's history as outlined in the 
history of present illness appears to 
indicate the onset of delusional thoughts 
prior to entering the Army.  Line of duty 
(LOD): no, existed prior to service 
(EPTS).

According to the Narrative Summary, it was recommended that 
the appellant be discharged from the military because the 
condition which she had was disqualifying for retention and 
existed prior to her entry on active duty.  It was noted 
that, if the appellant's illness had been known, it would 
have disqualified her for induction.  It was reported that 
the appellant's condition was not incurred in the line of 
duty and had not been aggravated during service.

The appellant's service medical records show further that on 
November 2, 1979, a Medical Board concluded that the 
diagnosed schizophrenia existed prior to entry on active duty 
and was not aggravated by active duty.  Thus, it was the 
Medical Board's recommendation that due to the appellant's 
mental illness, she should be separated from active military 
service.  She was subsequently discharged from the military.

The post service evidence includes a statement received in 
July 1984 from C.A., B.A.  In the statement, Mr. A. stated 
that the appellant was first seen at a private medical 
facility which provided mental health services on June 18, 
1979 (prior to service).  Mr. A. indicated that the appellant 
was seen by a physician who noted that she was depressed, 
losing weight, and under stress.  According to Mr. A., the 
appellant was seen again by a social worker on June 19, 1979 
and June 25, 1979, at which times she continued to be 
depressed and nervous. 

In July 2002 and August 2005, the RO received lay statements 
from the appellant's mother and former boyfriend in support 
of the claim.  The appellant's mother indicated that after 
the appellant's discharge from the military, she was scared 
of people, unfriendly, and did not talk much.  In the 
statement from the appellant's former boyfriend, he stated 
that after the appellant entered military service, she 
complained of a sergeant who subjected her to threats, sexual 
advances, and mental and physical cruelty.  According to the 
appellant's former boyfriend, the appellant became distant 
and unfriendly.  

In July 2002, the appellant underwent a VA examination.  At 
that time, the examiner noted that the appellant had a claim 
pending for post-traumatic stress disorder (PTSD) related to 
military sexual trauma (MST).  The examiner stated that 
according to the appellant, while she was in the military, 
her drill sergeant harassed her and continued to "stalk" 
her after her discharge.  The examiner indicated that a 
review of the appellant's claims file showed that the 
appellant had a psychosis prior to her military service, 
which was not incurred in the line of duty and was not viewed 
as having been aggravated by or during her period of military 
service.  According to the examiner, the appellant had a 
history of schizophrenia with auditory hallucinations which 
began approximately 20 years ago, which was noted to coincide 
approximately to the psychotic break that appeared to have 
preceded the appellant's induction into the military.  
Following the mental status evaluation, the examiner stated 
that no symptoms reported by the appellant or noted in the 
records were related to a diagnosis of PTSD.  The pertinent 
diagnosis was schizophrenia, paranoid type.

In the Discharge Summary from a hospitalization from 
September 2001 to January 2002 for substance abuse, it was 
noted that in regard to the appellant's psychiatric history, 
she was discharged from the service after five and a half 
months with an honorable discharge, secondary to medical 
conditions, with the diagnosis of schizophrenia.  It was 
reported, "Would have expected the service to exacerbate her 
symptoms if the patient had symptoms prior to the onset of 
service."  

VA outpatient treatment records show that in November 2001 
with regard to the appellant's contention that she was 
harassed by her drill sergeant during service, the appellant 
started to make comments such as "maybe it was never him," 
"maybe it was someone that just looked like him," and 
"maybe my mental illness was making me think it was him, and 
maybe no one was really there."  According to the appellant, 
she had a history of paranoid schizophrenia and 
schizoaffective disorder.  Thus, it was reported that the 
appellant seemed to be questioning the reality of her past 
experiences/sightings of the sergeant.  The records also 
reflect that in September 2005, the appellant underwent a 
psychiatric follow-up evaluation.  At that time, the examiner 
noted that the appellant asked if her schizophrenia was 
affected by her MST and boot camp experience.  According to 
the examiner, it was explained to the appellant that she had 
been diagnosed with schizoaffective disorder not 
schizophrenia, and that while MST and stressors could 
exacerbate or provoke an episode for either disorder, it did 
not cause the disorders.

The VA outpatient treatment records also reflect that in 
August 2005, the appellant underwent a follow-up evaluation.  
At that time, the examiner stated that the appellant had some 
questions regarding her affective psychotic disorder and was 
curious as to why it appeared at the age it did (24 years 
old) during active duty.  The examiner noted that the 
appellant was informed that there was usually a genetic 
predisposition to most illnesses, including schizoaffective 
disorder, and that it usually occurred in late teens to early 
twenties.  According to the examiner, the appellant asked if 
the stress she experienced during active duty could have 
contributed to the appearance of the illness.  The examiner 
indicated that the appellant was informed that "it was very 
possible that her possibly pre-existing condition was 
aggravated by the stress generated during active duty in the 
military."

The records further show that in August 2005, the appellant 
underwent a psychiatric follow-up evaluation.  At that time, 
the examiner stated that the appellant wanted the record to 
reflect her "23 year history of depression," and that her 
depression and psychiatric illness worsened after her 
military service.  The examiner noted that the appellant's 
records were reviewed and there was copious documentation 
stating that the appellant had developed psychiatric 
disorders as early as the 1980's.  According to the examiner, 
the appellant's reports regarding the MST were also 
documented and her history of substance abuse was documented.  
The examiner reported that it was obvious that the appellant 
developed worsening of symptoms after her military service 
and that her MST had contributed to her illness.

In October 2005, the RO received records from the Social 
Security Administration which consisted of private medical 
records, from September 1981 to February 2003, and copies of 
the appellant's service medical records.  The private medical 
records show intermittent treatment for the appellant's 
schizophrenia.  The copies of the appellant's service medical 
records include a Consultation Sheet dated in October 1979 
which explained the reasons for the appellant's 
hospitalization.  In the Consultation Sheet, it was noted 
that the appellant related a complex history which began in 
1978, at which time she felt that the mayor of Detroit had a 
"contract out on me to murder me."  According to the 
appellant, she believed the communists were behind the plot 
to have her murdered.  It was reported that the appellant was 
hospitalized and treated with medication.  However, 
subsequently, the appellant failed to keep taking her 
medication and her symptoms continued.  It was indicated that 
the appellant joined the military and had a decrease in 
symptoms, but that for the previous two to three weeks, she 
had a recurrence of her initial symptoms.  The impression was 
chronic paranoid schizophrenia. 

The medical history as set froth above was reviewed by a VA 
psychiatrist who examined the appellant in June 2006.  At 
that time, the appellant stated that she did not recall the 
pre-service hospitalization in 1978.  Following the review of 
the clinical history and examination of the appellant, the 
psychiatrist concluded that the appellant currently had a 
psychiatric disorder consistent with paranoid schizophrenia 
and military sexual trauma, and that paranoid schizophrenia 
"appears to have pre-existed the period of military service, 
possibly as early as 1978."  She concluded that the 
appellant's paranoid schizophrenia underwent an increase in 
severity during service, and noted that the perceived sexual 
abuse and harassment would be expected to exacerbate 
psychiatric symptoms.  She stated that such an exacerbation 
of symptoms "cannot be determined to be the natural course 
of the disease."  

Applying the pertinent legal criteria to the facts summarized 
above, because schizophrenia was not noted on the examination 
at the time of enlistment, the presumption of sound condition 
attaches in this case.  The first question before the Board, 
accordingly, is whether the presumption that the appellant 
was in sound condition on entrance is rebutted by clear and 
unmistakable evidence that she was not sound; that is, that 
schizophrenia was present upon entrance to service.  In order 
to rebut the presumption that schizophrenia did not exist 
prior to service, there must be clear and unmistakable 
evidence both that schizophrenia existed prior to service and 
that schizophrenia was not aggravated by service.  See 
VAOPGCPREC 3-03; Cotant, 17 Vet. App. at 116 (2003).  As to 
the first "prong" of this test, from review of the evidence 
of record above, there is evidence, although perhaps not 
"clear and unmistakable" evidence, that paranoid 
schizophrenia existed prior to service.  However, with 
respect to the second "prong," it is obvious that given the 
June 2006 VA psychiatrist's opinion above and the opinions 
reflected on the Discharge Summary from the September 2001 to 
January 2002 hospitalization and the August 2005 VA 
outpatient treatment reports postulating a worsening of the 
appellant's schizophrenia from the stress of military 
service, it cannot reasonably be said that, when viewed in 
its totality, there is clear and unmistakable evidence that 
the appellant's paranoid schizophrenia was not aggravated by 
service.  As such, the presumption of soundness is not 
rebutted.   

Thus, the Board must now address the question of whether 
schizophrenia was incurred in service such that service 
connection would be warranted for this condition.  A 
presumption is an assumption of fact resulting from a rule of 
law which requires such fact to be assumed from another fact 
or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  Because 
the presumption of sound condition at entrance to service 
cannot be rebutted, the assumption of the fact for which the 
presumption stands - that is, that the appellant did not have 
schizophrenia at entry to service - must be assumed as a 
matter of law.  Thus, the Board must assume, as a matter of 
law in this case, that it is a fact that the appellant did 
not have schizophrenia at entry to service, even though the 
positive medical opinions cited above have made this 
assumption.  In issuing its precedent opinion in July 2003, 
the General Counsel was aware of the "odd result" of the 
application of the literal meaning of section 1111, but 
concluded that Congress nevertheless intended it.  VAOPGCPREC 
3-03 at para. 15 (noting that "[w]here the literal reading 
of a statute would produce an odd result, it is appropriate 
to search for other evidence of congressional intent" and 
concluding that "the relevant legislative history of section 
1111 indicates that Congress intended VA to bear the burden 
of showing the absence of aggravation in order to rebut the 
presumption of sound condition) and at para. 14 (noting that 
there is no obvious correlation between the fact presumed 
(sound condition at entry) and the facts that must be proven 
to rebut that presumption (including the absence of 
aggravation subsequent to entry).

Since the Board must assume, as a matter of law in this case, 
that the appellant did not have schizophrenia at entry to 
service, the question confronting the Board is on what basis, 
or theory of entitlement, may the claim be considered; that 
is, must the Board now consider the claim only based on 
whether the appellant's schizophrenia was incurred in service 
or may the Board still consider the claim based on 
aggravation of a preexisting disorder?  In other words, 
because the Board must assume that the appellant was 
psychiatrically sound at entry, must the Board conclude that 
schizophrenia did not exist prior to service or may the Board 
find that such a disorder was present, but not symptomatic, 
at entry to service?  

Because under VAOPGCPREC 3-03 the presumption of soundness 
has not been rebutted in this case, the Board concludes that 
service connection may not be granted on the basis of 
aggravation during service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306; see VAOPGCPREC 3-03 at para. 4 (Sections 1111 and 
1153 establish independent factual presumptions, each of 
which specifies the predicate facts necessary to invoke the 
presumption and the facts that must be shown to rebut the 
presumption).  Thus, service connection should be considered 
on the basis of whether or not schizophrenia was incurred, 
rather than aggravated, in service.  

To the extent that the positive medical evidence in the 
appellant's favor in the form of the June 2006 VA 
psychiatrist's opinion and the opinions reflected on the 
Discharge Summary from the September 2001 to January 2002 
hospitalization and the August 2005 VA outpatient treatment 
reports are all based on the notion that a pre-existing 
disability was aggravated by service and do not specifically 
provide a positive nexus evidence of direct incurrence of 
schizophrenia, the fact that this case must be adjudicated on 
the basis of direct service connection could end in the 
anomalous result of the denial of the appellant's claim, 
despite the highly probative value of this evidence.  To 
reach such a result, however, would be contrary to the intent 
of the drafters of the legal provisions and interpretations 
as set forth above, which were designed to place a higher, 
rather than a lesser, burden on VA prior to denying a claim 
for service connection.  As such, while the appellant must as 
a matter of law be presumed to have been psychiatrically 
sound at entrance, there is highly probative evidence in the 
form of opinions from VA medical professionals linking the 
appellant's schizophrenia, whether it is considered to have 
"pre-existed" service or not, to the rigors of service, and 
not to the "natural progress" of this disease.  Thus, 
without finding error in the RO's action, the Board will 
exercise its discretion to find that, at a minimum, the 
positive clinical evidence represented by the June 2006 VA 
psychiatrist's opinion and the opinions reflected on the 
Discharge Summary from the September 2001 to January 2002 
hospitalization and the August 2005 VA outpatient reports 
places the evidence, at a minimum, in relative equipoise.  As 
such, service connection for schizophrenia may thus be 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.
 



ORDER

Entitlement to service connection for schizophrenia is 
granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


